Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149536(71)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  DAVID ABBO, COLORADO TOYZ,                                                                           Richard H. Bernstein,
  INC., and WIRELESS PHONES, L.L.C.,                                                                                   Justices
              Plaintiffs-Appellees,
                                                                     SC: 149536
  v                                                                  COA: 304185
                                                                     Oakland CC: 2007-082804-CK
  WIRELESS TOYZ FRANCHISE, L.L.C.,
  JOE BARBAT, RICHARD SIMTOB,
  JSB ENTERPRIZES, INC., and JACK
  BARBAT,
             Defendants-Appellants.
  ____________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to file a reply is
  GRANTED. The reply submitted on August 27, 2015, is accepted for filing. A reply
  from plaintiffs-appellees will be accepted for filing if submitted on or before September
  23, 2015.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2015
                                                                                Clerk